PER CURIAM.
This disciplinary, proceeding is before us on the complaint of The Florida Bar and the report of the referee recommending that respondent, Lawrence W. Borns, be found guilty of professional misconduct and that he receive a public reprimand. The Florida Bar and respondent both petition for review of the referee’s report. The Florida Bar asks that a three-month and one-day suspension be imposed upon the respondent with proof of rehabilitation required prior to reinstatement. Respondent argues that a private reprimand is appropriate discipline under the circumstances giving rise to this proceeding. We have jurisdiction under article V, section 15, Florida Constitution.
The referee recommended in pertinent part as follows:
(1) that respondent be found guilty of violating Florida Bar Integration Rule, article XI, Rule 11.02(4), for mishandling trust funds and Florida Bar Code of Professional Responsibility, Disciplinary Rule 9-102(B)(4), for not promptly returning trust funds when requested.
(2) that respondent be found guilty of violating Florida Bar Code of Professional Responsibility, Disciplinary Rule 9-102(A), for using his trust account as a depository for his payroll tax money and Florida Bar Integration Rule, article XI, Rule 11.-02(4)(c), for failure to make quarterly trust account reconciliations.
After examining the record and the referee’s report, we approve the referee’s recommendation that respondent be found guilty of the established professional misconduct and that a public reprimand is the appropriate discipline. Publication of this order in the Southern Reporter shall serve as a public reprimand.
It is so ordered.
ALDERMAN, C.J., and ADKINS, OVER-TON, MCDONALD, EHRLICH and SHAW, JJ., concur.
BOYD, J., concurs in part and dissents in part with an opinion.